Citation Nr: 1714240	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-50 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating higher than 30 percent prior to November 12, 2012, and higher than 40 percent from November 12, 2012 forward, for residuals of a fracture of the head of the radius, left, with excision of radial head (left elbow disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to July 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted an increased rating from 20 percent to 30 percent under DC 5212 for residuals of a left fracture of radius with excision of radial head (left elbow disability).  

A rating decision issued in September 2013 assigned a 40 percent rating, effective November 12, 2012, for limitation of extension of the left forearm.  However, it erroneously discontinued the 30 percent rating previously assigned under DC 5212 for impairment of the radius, as explained below.  It also assigned a separate 20 percent rating for limited pronation of the left forearm effective November 12, 2012. 

The Board remanded this claim in June 2016 to provide the Veteran an opportunity to testify at a hearing before the Board.  He has since withdrawn his request for a hearing, and asked that the case be returned to the Board, as reflected in a November 2016 Report of General Information form (VA Form 27-0820).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's residuals of a fracture of the head of the left radius with excision of radial head was continuously rated as 20 percent disabling or higher under Diagnostic Code (DC) 5212, pertaining to impairment of the radius, from July 21, 1964 through November 11, 2012. 

2. In changing the diagnostic code from DC 5212 (impairment of the radius) to DC 5207 (limitation of extension of the forearm) and assigning a 40 percent rating under the latter diagnostic code effective November 12, 2012, the RO effectively reduced the rating under DC 5212 to 0 percent, as DC's 5212 and 5207 compensate distinct and separate manifestations of the Veteran's left elbow disability. 

3. Prior to November 12, 2012, the Veteran's left elbow disability was manifested by flexion limited to 100 degrees with pain, pronation and supination limited to 70 degrees with pain, and extension not limited to 45 degrees or more.  

4. As of November 12, 2012, the Veteran's left elbow disability was manifested by extension limited to 110 degrees or more, flexion limited to 130 degrees with pain, and limited pronation with motion lost beyond the last quarter of the arc, with the hand not approaching full pronation.


CONCLUSIONS OF LAW

1. The compensable rating assigned under DC 5212 for residuals of a fracture of the head of the left radius with excision of radial head is protected and may not be reduced.  38 U.S.C.A. § 110 (West 2014); 38 C.F.R. §§ 3.951 (2016).  

2. The 30 percent rating under DC 5212 for residuals of a fracture of the head of the left radius with excision of radial head is restored effective November 12, 2012, the date of its erroneous reduction.  38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.951 (2016).  

3. The criteria for a separate rating of 10 percent for limitation of flexion of the left forearm are satisfied prior to November 12, 2012; the criteria for a separate compensable rating for limitation of flexion have not been satisfied since November 12, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.59, 4.71a, Diagnostic Code 5206 (2016).  

4. The criteria for a separate rating of 10 percent for limited pronation and supination of the left forearm are satisfied prior to November 12, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.59, 4.71a, Diagnostic Code 5213 (2016).  

5. The criteria for a separate rating higher than 20 percent for limited pronation of the left forearm have not been satisfied since November 12, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.59, 4.71a, Diagnostic Code 5213 (2016).  

6. A rating in excess of 30 percent for impairment of the radius of the minor extremity is not available under the rating criteria.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5212 (2016).  

7. The criteria for a compensable rating for limitation of extension of the left forearm are not satisfied or more nearly approximated prior to November 12, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.59, 4.71a, Diagnostic Code 5207 (2016).  

8. The 40 percent rating assigned limitation of extension of the left forearm effective November 12, 2012 is the maximum available under the applicable rating criteria for the minor extremity.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5207 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. §§ 3.159(c), 3.326(a), 3.327.

Here, correspondence sent to the Veteran satisfied all notice requirements, including how VA determines the degree of disability, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, all identified records, including service treatment records (STRs) and VA treatment records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA examinations have also been performed adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence indicating that there has been a material change in the severity of the disability under review since last examined.  See 38 C.F.R. § 3.327(a).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

II. Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).  

These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2016).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

At the outset, the 30 percent rating for the Veteran's left elbow disability previously assigned under DC 5212 must be restored.  In this regard, a disability which has continuously been rated at or above any evaluation of disability for 20 or more years for VA compensation purposes will not be reduced to less than such evaluation except upon a showing that the rating was based on fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  Because the Veteran's left elbow disability had been assigned a rating under DC 5212 since July 1964, and thus well over twenty years, that rating is subject to preservation.  See id.

In this case, the Veteran's left elbow disability was assigned a 30 percent rating under DC 5212 since the date of claim for an increased rating until November 12, 2012, when the diagnostic code was changed to DC 5207 and a 40 percent rating assigned under that DC in a September 2013 rating decision.  The fact that a 30 percent rating was assigned under DC 5212 effective September 2008, whereas a 20 percent rating had previously been assigned under that DC since 1964, does not alter its protected nature.  See 38 C.F.R. § 3.951(b).  Consequently, the change in diagnostic code from DC 5212 to 5207 amounted to a reduction to 0 percent under DC 5212, as these diagnostic codes compensate distinct and separate manifestations of the Veteran's left elbow disability.  Cf. Esteban, 6 Vet. App. at 261-62; see also Murray v. Shinseki, 24 Vet. App. 420 (2011).  Specifically, DC 5212 compensates impairment of the radius, while DC 5207 compensates limitation of extension of the forearm.  38 C.F.R. § 4.71a.  Such a reduction by changing the diagnostic code to DC 5207 rather than assigning a separate 40 percent rating under DC 5207 (that is, in addition to the 30 percent rating already assigned under DC 5212), is expressly prohibited.  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  Accordingly, a separate rating of 30 percent under DC 5212 is restored effective November 12, 2012, the date of its erroneous reduction. 

The Veteran's left extremity is his non-dominant or minor extremity, as reflected in an October 2008 VA examination report.  Thus, the 30 percent rating assigned under DC 5212 for nonunion in the lower half of the radius, with false movement, loss of bone substance (1 inch or more) and marked deformity with respect to the minor extremity is the maximum rating that may be assigned under this diagnostic code.  See 38 C.F.R. § 4.71a.  Thus, a higher rating is not available under the rating schedule for this disability. 

The Board further finds that prior to November 12, 2012, separate 10 percent ratings are warranted for limitation of flexion and limitation of pronation and supination, for the reasons that follow.  Assigning separate ratings for these limitations of motion does not violate the rule against pyramiding.  Cf. VAOPGCREC 9-2004; VBA Manual, III.iv.4.A.1.a (advising that the principle set forth in VAOPCGREC 9-2004 applies to evaluating loss of motion of the elbow and forearm under DC's 5206, 5207, and 5213).  

Preliminarily, the Board notes that normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate I.  Normal pronation of the forearm is from 0 to 80 degrees, and normal supination of the forearm is from 0 to 85 degrees.  Id.

Under DC 5206, limitation of flexion of the forearm to 45 degrees is assigned a 40 percent rating for the minor extremity.  Limitation of flexion to 55 degrees is assigned a 30 percent rating for the minor extremity.  Limitation of flexion to 70 degrees or 90 degrees is assigned a rating of 20 percent for the minor extremity.  Limitation of flexion to 100 degrees is assigned a 10 percent rating for both arms. Limitation of flexion to 110 degrees is assigned a 0 percent rating for both arms.  38 C.F.R. § 4.71a.

Prior to November 12, 2012, the October 2008 VA examination report reflects that on range-of-motion testing, flexion of the elbow was limited to 100 degrees, with pain, with no further limitation after repetitive testing.  Accordingly, resolving reasonable doubt, a separate 10 percent rating is warranted under DC 5206 effective September 2008, the date of claim.  See id.

Diagnostic Code 5213 applies to impairment of supination and pronation.  See id. Under DC 5213, a 30 percent rating is assigned when the hand is fixed in supination or hyperpronation with respect to the minor extremity.  Id.  A 20 percent rating is assigned for the minor extremity when the hand is fixed in full pronation or near the middle of the arc or moderate pronation, or when there is loss of pronation from beyond the middle of the arc or beyond the last quarter of the arc, where the hand does not approach full pronation.  Id.  Limitation of supination to 30 degrees or less is assigned a 10 percent rating for both arms.  Id.

Prior to November 12, 2012, the October 2008 VA examination report reflects that supination and pronation of the left forearm was limited to 70 degrees, with pain.  There was no further limitation after repetitive use testing.  Although this limitation does not meet the criteria for a compensable rating under DC 5213, the painful and limited supination and pronation nevertheless warrant a compensable rating under DC 5213.  See 38 C.F.R. § 4.59; see also 38 C.F.R. § 4.71, Plate I; cf. VBA Manual, III.iv.4.A.2.d (advising that limitation of flexion of the elbow to a compensable degree under DC 5206, and full but painful supination would warrant separate ratings, since motion of the forearm is separate and distinct from elbow motion).  Separate ratings for both limited supination and pronation are not available.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise); see also 38 C.F.R. § 4.71a, DC 5213. 

A higher rating is not warranted for limitation of supination or pronation prior to November 12, 2012, as the evidence does not show fixation of the hand or motion lost beyond the last quarter of the arc or middle of the arc.  See 38 C.F.R. § 4.71a, DC 5213. 

In sum, prior to November 12, 2012, separate ratings of 10 percent for limitation of flexion, and 10 percent for limitation of supination and pronation are warranted since the September 2008 date of claim.

Prior to November 12, 2012, a separate compensable rating for limitation of extension is not warranted, for the reasons that follow. 

Under DC 5207, a 40 percent rating is assigned for extension of the minor forearm limited to 110 degrees.  A 30 percent rating is assigned for extension of the minor forearm limited to 100 degrees.  A 20 percent rating is assigned for extension of the minor forearm limited to 90 or 75 degrees.  A 10 percent rating is assigned for extension of the minor forearm limited to 60 or 45 degrees.  Id.

The evidence shows that the Veteran's extension was not limited to 45 degrees or more prior to November 12, 2012.  Although he may have had painful extension with some limitation, because a compensable rating has already been assigned for limitation of flexion under DC 5206, a separate compensable rating may not be assigned for painful or limited extension under 38 C.F.R. § 4.59, which only allows for one compensable rating for the affected joint.  

The Board notes that the Veteran's left elbow has also been diagnosed with arthritis, as shown in the October 2008 VA examination report.  However, a separate compensable rating is not available for arthritis, including with regard to limitation of extension.  Specifically, under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

Here, because the Veteran's left elbow flexion has already been assigned a compensable rating under DC 5206 prior to November 12, 2012, a separate rating may not be assigned for arthritis of the elbow with painful or limited motion, including with respect to limitation of motion in separate planes such as extension.  See id.  As the Veteran's left elbow arthritis does not involve two or more major joints or two or more minor joint groups, the criteria for a 20 percent rating under DC 5003 are not satisfied or more nearly approximated.  See 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.45(f) (defining major joints and groups of minor joints). 

The Board notes that a January 2011 VA examination report reflects range-of-motion testing results showing flexion to 130 degrees, extension to 0 degrees, pronation to 90 degrees, and supination to 90 degrees, with no pain, weakness, instability, fatigability, or incoordination, including after three repetitions.  Nevertheless, the Board finds that a reduction in the above ratings assigned based on limitation of motion is not warranted at this time.  These findings are not in keeping with range-of-motion testing results dated before and after this examination, which consistently showed painful and limited motion.  Moreover, at this examination, the Veteran reported weekly flare-ups lasting three to seven days, characterized as severe, and which prevented him from lifting more than ten pounds.  Thus, resolving reasonable doubt, the Board finds that the Veteran's left elbow disability was still generally manifested by painful and limited motion at this time, notwithstanding the essentially normal findings in this report.  

As of November 12, 2012, a 40 percent rating has been assigned for limitation of extension under DC 5207, based on the findings in a VA examination conducted on this date.  This is the maximum rating that may be assigned for limitation of extension of the minor extremity.  38 C.F.R. § 4.71a.

The Board finds that a separate compensable rating for limitation of flexion of the left forearm is not warranted as of November 12, 2012.  The November 2012 VA examination report shows flexion to 130 degrees after repetitive testing (it was initially to 140 degrees, with pain noted at 130 degrees).  Moreover, as already noted, the January 2011 VA examination report also shows flexion to 130 degrees, including after repetitive testing.  Thus, the Veteran's left forearm flexion has not satisfied or more nearly approximated the criteria for a compensable rating under DC 5206 since November 12, 2012.  See 38 C.F.R. § 4.71a.  Because a compensable rating is in effect for limitation of extension of the forearm effective November 12, 2012, a separate compensable rating may not be assigned for painful or limited flexion as of this date under 38 C.F.R. § 4.59 (pertaining to painful, unstable, or malaligned joints) or 38 C.F.R. § 4.71a, DC 5003 (pertaining to arthritis).

The RO assigned a separate 20 percent rating for limitation of pronation, effective November 12, 2012, based on the findings in the November 2012 VA examination report showing limited pronation with motion lost beyond the last quarter of the arc, with the hand not approaching full pronation.  See 38 C.F.R. § 4.71a, DC 5213.  As the evidence does not show that the Veteran's left hand was fixed in supination or hyperpronation, the criteria for a rating in excess of 20 percent under DC 5213 are not satisfied. 

The Board finds that higher ratings for limitation of motion are not warranted, including with consideration of functional loss with repeated use and during flare ups due to the factors set forth in sections 4.40 and 4.45 of the regulations, as instructed under Deluca.  See DeLuca, 8 Vet. App. at 206-07.  The VA examination reports show that the Veteran's left upper extremity did not have further limitations of motion after repeated use testing.  While he reported severe and prolonged flare-ups at the January 2011 VA examination, the evidence does not show that these flare-ups produced limitations more severe than what has already captured on range-of-motion testing so as to satisfy the criteria for higher ratings under the applicable diagnostic codes based on limitation of motion.  Accordingly, the preponderance of the evidence weighs against the assignment of higher ratings under the Deluca factors. 

The Board finds that a separate or higher rating is not warranted under any other diagnostic code pertaining to the elbow and forearm.  As the Veteran does not have ankylosis of the left elbow, DC 5205 does not apply.  38 C.F.R. § 4.71a.  

Under DC 5208, a 20 percent rating is assigned when flexion of the forearm is limited to 100 degrees and extension limited to 45 degrees in either extremity.  Id.  The evidence shows that the Veteran's limitation of motion of the left upper extremity has not been manifested by limitation of flexion to 100 degrees at the same time that extension was limited to 45 degrees.  Accordingly, the criteria under DC 5208 are not more nearly approximated. 

Under DC 5209, a 50 percent rating is assigned for other impairment of flail joint of the minor extremity.  Id.  The evidence shows that the Veteran does not have impairment of flail joint.  Thus, the criteria for a 50 percent rating under DC 5209 are not more nearly approximated.  DC 5209 also provides that a 20 percent rating is assigned for joint fracture, with marked cubitus varus or cubitus valgus deformity, or with ununited fracture of head of radius.  Id.  While these manifestations are shown by the evidence, including a "significant" valgus deformity, as reflected in an October 2008 VA treatment record, they are already compensated by the 30 percent rating assigned under DC 5212 for impairment of the radius with nonunion in the lower half and marked deformity.  See id.  Thus, to assign a separate 20 percent rating under DC 5209 would amount to compensating twice for the same manifestations, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  

Diagnostic Code 5210 pertains to nonunion of the radius and ulna, with flail false joint.  As the evidence shows that the Veteran's left elbow disability is not manifested by flail false joint, DC 5210 is not applicable.  

Finally, DC 5211 applies to impairment of the ulna, and contains the same rating criteria and corresponding evaluations assigned under DC 5212 (impairment of the radius), which are set forth above.  Thus, while a September 2008 VA X-ray study shows a fracture of the midshaft of the left ulna with incomplete bony union, to assign a separate rating under DC 5211 would amount to compensating twice for the same manifestations already compensated under DC 5212, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.

The preponderance of the evidence shows that the Veteran's left elbow disability has not met or more nearly approximated the criteria for ratings higher than those already assigned at any other point during the pendency of this claim, for the reasons explained above.  Thus, further staging is not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The evaluation of the Veteran's left elbow disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  

These criteria have been broken up into two elements: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology and (2) There must be related factors such marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116; Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  If both elements are met, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321(b).  If either element is not satisfied, then referral is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 494-95 (2016). 

Here, a comparison of the Veteran's left elbow disability with the schedular criteria shows that the rating criteria are adequate to describe the disability level and symptomatology.  Therefore the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 114.  Specifically, his left elbow disability has been manifested by nonunion or incomplete union involving the radius and ulna with marked deformity, pain, and limited motion in flexion, extension, pronation, and supination.  These manifestations are described under 38 C.F.R. § 4.71a, DC's 5312, 5311, 5306, 5307, and 5313, as well as by sections 4.40 and 4.45 of the regulations, which contemplate functional impairment due to factors such as pain, stiffness, aching, deformity, weakness, instability, fatigability, incoordination, swelling, and deformity of the joint, including on repeated use and during flare-ups.  See DeLuca, 8 Vet. App. at 206-07.  Difficulties stemming from these manifestations in the context of daily life and employment, such as with regard to lifting, are also necessarily contemplated by the rating criteria, even if not specifically mentioned therein.  See 38 C.F.R. § 4.10 ([t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment); cf. Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (U.S. Vet. App. Mar. 6, 2017) (holding that "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria") (emphasis added).  Neurological manifestations have been separately compensated and are not under appellate review at this time. 

In sum, the schedular criteria are adequate to rate the Veteran's left elbow disability and its severity.  Therefore, the first element is not satisfied.  See Thun, 22 Vet. App. at 115; Anderson, 22 Vet. App. at 427.  Consequently, the Board will not refer the evaluation of the Veteran's left elbow disability for extraschedular consideration.  See id; Yancy, 27 Vet. App. at 494-95. 

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy, 27 Vet. App. at 495.  Here, the Veteran has not stated and the record does not otherwise suggest that his other service-connected disabilities have affected his left elbow disability, or operate in conjunction with his left elbow disability, so as to produce manifestations or their disabling effects or a level of disability not contemplated by the rating schedule.  Accordingly, referral for extraschedular consideration based on the combined impact of service-connected disabilities is not warranted.  See id.


ORDER

A separate rating of 30 percent for impairment of the left radius under Diagnostic Code 5212 is restored effective November 12, 2012, the date of its erroneous reduction.  

A separate rating higher than 40 percent for limitation of extension of the left forearm from November 12, 2012 forward is denied. 

A separate 10 percent rating for limitation of flexion of the left forearm is granted from September 12, 2008 through November 11, 2012, subject to the law governing payment of monetary benefits. 

A separate 10 percent rating for limitation of pronation and supination of the left forearm is granted from September 12, 2008 through November 11, 2012, subject to the law governing payment of monetary benefits. 

A separate rating higher than 20 percent for limitation of pronation and supination of the left forearm from November 12, 2012 forward is denied. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


